LIBBEY, J.
• This plaintiff and Morris M. Moulton, her late husband, at the January term, Supreme Judicial Court, 1882, had libels pending against each other for divorce. They were heard by the court together, and on the nineteenth of January the court decreed a divorce on the husband’s libel for the fault of the wife, and on the twentieth of January decreed a divorce on the libel of the wife for the fault of the husband, and decreed to her a certain sum in lieu of alimony. In September following Morris M. Moulton died seized of improved lands, and the plaintiff brings this action against his heirs to recover her dower. The only question presented is whether she is endowable. We think she is not. When the final decree of divorce was entered on the husband’s libel for the fault of the wife she was at once barred of her dower in his lands. Stilphen v. Houdlette, 60 Maine, 447.
True, the court had jurisdiction after the decree in favor of the husband on his libel to enter the decree in favor of the wife on her libel and grant her alimony; Stilphen v. Stilphen, 58 Maine, 508; but that decree in no way qualified or affected the legal consequences of the prior decree. The bar is just as effectual when a day only intervenes between the decrees as if it was a year.

Judgment for the defendants.

Peters, C. J., Walton, Virgin and Symonds, JJ,, concurred.